Citation Nr: 0634117	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  02-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to service connection for depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision (1) denying 
service connection for a depressive disorder and (2) denying 
reopening the veteran's claim for service connection for a 
low back disability; and from a November 2002 rating decision 
denying service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.  All issues 
were remanded by the Board in November 2004 for compliance 
with the duties to notify and assist the veteran.


FINDINGS OF FACT

1.  Hypertension was not present during active service, was 
not manifested to a degree of 10 percent or more within one 
year of service separation and was not caused by or 
aggravated by the service connected diabetes mellitus.

2.  A depressive disorder was not present in service and is 
not related to such service or any events therein.

3.  In a July 1986 rating decision, the RO denied service 
connection for a low back disorder because all evidence 
showed that the disorder preexisted service and was not 
aggravated therein.

4.  The veteran did not appeal the July 1986 rating decision 
and it is now final.

5.  Evidence received since the July 1986 final rating 
decision is cumulative or redundant of other evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for service connection for a depressive 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  New and material evidence has not been received since the 
RO's July 1986 rating decision and the claim for service 
connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In addition, where the veteran files a claim to 
reopen a previously denied service connection issue, the 
veteran must be supplied with notice of the evidence and 
information necessary to reopen the claim for service 
connection (citing the correct legal standard), the evidence 
and information necessary to establish entitlement to the 
underlying claim, and a description of the exact reasons for 
the previous denial of the claim for service connection.  See 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).

Prior to its initial adjudication of the claim for reopening 
the claim for service connection for a low back disorder, in 
December 2000 the RO sent the veteran a letter indicating 
further development of his claim was necessary, what evidence 
the RO had received regarding the claim, and notice of what 
was needed to reopen his previously denied claim.  While this 
letter was not complete in its notification of the veteran, 
the veteran has not been prejudiced by lack of notification 
for he was sent an additional development letter in April 
2001 and a complete notification letter in January 2005.  The 
January 2005 letter included all four required elements of 
the duty to notify from 38 C.F.R. § 3.159 as well as the 
specified criteria for notification when a claim for 
reopening has been made and was sent prior to the RO's 
issuance of the last supplemental statement of the case in 
September 2005.

Prior to its initial adjudication of the claim for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, in October 2002 the RO sent the veteran a 
letter indicating all but the last of the required elements 
of the duty to notify.  In January 2005, prior to the RO's 
issuance of the last supplemental statement of the case in 
September 2005, the veteran was sent a complete notification 
letter including all four required elements of the duty to 
notify from 38 C.F.R. § 3.159.

Prior to its initial adjudication of the claim for depressive 
disorder, in April 2001 the RO sent the veteran a letter 
indicating all but the last of the required elements of the 
duty to notify.  In January 2005, prior to the RO's issuance 
of the last supplemental statement of the case in September 
2005, the veteran was sent a complete notification letter 
including all four required elements of the duty to notify 
from 38 C.F.R. § 3.159.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service personnel records, VA treatment records, 
private medical records indicated by the veteran to be 
relevant, and afforded the veteran several VA examinations 
regarding his claims.  There does not appear to be any other 
evidence, VA or private, relevant to the claim at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the veteran is 
not prejudiced by the Board's adjudication of his claims at 
this time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).  

II.  Claims for Service Connection

The veteran claims that hypertension should be service 
connected because it is related to his service-connected 
diabetes mellitus and that he has a depressive disorder 
stemming from service in Vietnam.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Certain chronic diseases, to 
include hypertension, may be presumed to have been incurred 
in service if manifested to a degree of 10 percent or more 
within one year of service separation, the absence of any 
findings of the disease during service notwithstanding.  
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted as secondary to any service-connected 
disability when the evidence shows the disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court of 
Appeals for Veterans Claims has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability. Id.

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hypertension

Service medical records are silent as to any treatment or 
complaints regarding hypertension in service.  There is 
nothing to suggest that there is anything in service to 
support direct service connection in this case.  The 
veteran's primary claim is that his diabetes mellitus should 
not be directly service connected but that it should be 
service connected as secondary to his already service-
connected diabetes mellitus.

The veteran has been service-connected for diabetes mellitus 
since February 2001.  The veteran's Social Security 
Administration records indicate that his blood pressure was 
180/120 in 1991 and this is mentioned in the veteran's most 
recent VA examination concluding that hypertension is not 
related to diabetes mellitus in this case.  The veteran first 
underwent a VA examination to determine the nature and 
etiology of his hypertension in October 2002.  The 
examination report indicates a 20 year history of 
hypertension (which would indicate onset around 1982, 12 
years after separation and 19 years prior to service 
connection for diabetes mellitus) and the examiner concluded 
with a current diagnosis of hypertension but denied that the 
veteran's current diagnosis of hypertension was in any way 
related to diabetes mellitus.  The veteran underwent a second 
VA examination in August 2005.  At this time the examiner 
concluded with a diagnosis of hypertension and an opinion 
that this hypertension is not related to nor has been 
aggravated by diabetes mellitus.

As a result of there being no nexus opinion relating the 
veteran's current hypertension to service or to his service-
connected diabetes mellitus, there is no doubt of material 
fact to be resolved in favor of the veteran.  As the 
preponderance of the evidence is against the veteran's claim, 
it must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Depressive Disorder

Service medical records are silent as to any treatment or 
complaints regarding depression or other psychological issues 
in service.  The veteran underwent a VA examination in 
January 2001.  The examiner concluded in diagnosing the 
veteran as having a depressive disorder; however, no etiology 
of that disorder was given in the examination.  Since there 
is no evidence that the veteran had treatment or complaints 
regarding depression in service, there is nothing of record 
on which to base a nexus opinion linking the veteran's 
current diagnosis with active service.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a hypertension and a depressive disorder is 
not warranted.  Although the Board does not doubt the 
veteran's sincere belief that he currently has hypertension 
and a depressive disorder that are related to service or to a 
service connected disability, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service or to a 
service connected disability, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

III.  Claim to Reopen

By a July 1986 rating decision, the RO denied service 
connection for a low back disorder because the evidence 
showed that the veteran's low back problems pre-existed 
service and were not aggravated therein.  The veteran was 
notified of this rating decision in a July 1986 letter, 
together with his rights regarding the appeal of a decision 
that was adverse to his interests.  He did not respond.  
Because he did not file a valid notice of disagreement within 
one year of notification of the July 1986 rating decision, 
the rating decision became final and, as a result, must be 
reopened before the claim for service connection can be 
considered on its merits.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The evidence of record at the time of the July 1986 final 
rating decision included the veteran's service medical 
records indicating a history of low back disability since 
childhood as well as medical records indicating a 
contemporaneous diagnosis of low back disability including 
spondylosis and geno varus.

Evidence received subsequent to the July 1986 final rating 
decision includes a January 2001 VA examination, VA treatment 
records from 2000 - 2001, and Social Security Administration 
records.  

The evidence received since the July 1986 final rating 
decision is new because it was not of record at the time of 
the last final disallowance.  However, none of this evidence 
is material in nature because it does nothing to suggest that 
the veteran's low back condition did not in fact pre-exist 
service or was aggravated therein.  As such, none of these 
medical records are material because they do not relate to an 
unestablished fact.

None of the evidence submitted since the July 2002 final 
rating decision constitutes new and material evidence under 
38 C.F.R. § 3.156(a), and the claim will thereby not be 
reopened.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for a low back 
disability is not reopened.

Entitlement to service connection for depressive disorder is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


